United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1298
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Arkansas
James Athel Parent,                    *
                                       *        [UNPUBLISHED]
              Appellant.               *
                                  ___________

                      Submitted: April 21, 1997

                           Filed: May 1, 1997
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                               ___________


PER CURIAM.


     James Athel Parent appeals from the final order of the United States
District Court1 for the Western District of Arkansas, granting his motion
to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), but not reducing
his sentence below the mandatory minimum 120-month sentence required by 21
U.S.C. § 841(b)(1)(A)(vii).    Because Parent filed his notice of appeal more
than ten days after entry of the order, we lack jurisdiction to review the
merits of his appeal.      See Fed. R. App. P. 4(b); United States v. Petty,
82 F.3d 809, 810 (8th Cir. 1996) (per curiam) (Rule 4(b) applies to appeals
from denial of §3582(c)(2)




     1
      The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
motion; timely notice of appeal is both mandatory and jurisdictional).


     Accordingly, we dismiss the appeal for lack of jurisdiction.


     A true copy.

           Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-